Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Zibo Jiazhou Chemical Industry Co., Ltd. We consent to the inclusion in Form 8-K of China Chemical Corp. pertaining to the Share Exchange Agreement with Gold Champ Consultants Limited of our report dated September 17, 2010, relating to the financial statements of Zibo Jiazhou Chemical Industry Co., Ltd. as ofand for the years ended December 31, 2009 and 2008. /s/ K.P. Cheng & Co. K.P. Cheng & Co. Certified Public Accountants Hong Kong September 30, 2010
